DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/22 has been entered.
Status of Claims
	Claims 1-12 and 15-16 are examined in this office action of which claims 13-14 and 17-19 are cancelled and claims 1, 11-12, and 15-16 were amended in the reply dated 8/26/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aluminum alloy" in line 16.  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of a temperable aluminum alloy, there is not a previous recitation of an aluminum alloy and it is unclear whether this recitation refers back to the temperable aluminum alloy or some other aluminum alloy. Claims 2-12 and 15-16 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/127805 A1 (with provided English translation) of Zhang in view of JP 2006-009140 A (with provided Espacenet machine translation) of Nakamori.
As to claims 1-5, Zhang discloses that the multi-stage quenched samples were placed at room temperature for 14 days (T4 state) (Zhang, pg. 10 of translation, first paragraph), thus Zhang discloses an aluminum alloy capable of tempering meeting the claim limitation of a temperable aluminum alloy. Zhang discloses the composition with respect to claims 1-5 as shown in Table A below. 
Table A
Element
Claim 1 (wt%)
Claims 2-5 (wt%)
Example 7 of Zhang (wt%)
Zn
2.5-3.5%
2.5-3.4%
3.0%
Mg
0.5-1.5%
0.8-1.2%
0.9%
Si
0.2-0.8%
0.35-0.7%
0.5%
Sn and/or In and/or Cd
0.005 to 0.2%
Greater than 40 ppm less than 400 atomic ppm

Cu
0-0.35%

0.2%
Ag
0-0.3%


Fe
0-0.25%

0.1%
Mn
0-0.12%

0.07%
Ti
0-0.15%

≤0.01%
Al
residual

Balance
impurities
At most 0.05 % each, all together at most 0.15 %

Cr ≤ 0.2 wt%

Thus Example 7 of Zhang anticipates the claimed ranges for Zn, Mg, Si, Cu, Fe, Mn, Ti, and Al. Further, Zhang fulfills the claimed relationship between Mg and Si as 0.9% for Mg falls between the range calculated by the relationship of 0.65 to 1.2:
                
                    
                        
                            0.4
                        
                        
                            0.5
                        
                    
                    -
                    0.15
                    =
                    0.65
                     
                    ≤
                    w
                    t
                    %
                     
                    M
                    g
                     
                    (
                    0.9
                    %
                    )
                     
                    ≤
                    
                        
                            0.7
                        
                        
                            0.5
                        
                    
                    -
                    0.2
                    =
                    1.2
                
            
While Zhang discloses in Example 7 one non-claimed element, i.e. impurity, of where Cr ≤ 0.2 wt%, Zhang does not explicitly disclose where the inevitable production related impurities are at most 0.05 wt% and all together amount to at most 0.15 wt%. However, the amount of Cr disclosed in Zhang overlaps the claimed range for impurities and includes 0% as well. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition for Cr over the prior art disclosure since the prior art teaches a high paint hardening property throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
	
Zhang does not explicitly disclose where Sn and/or In and/or Cd is 0.005 to 0.2% nor where the concentration of one of these elements is greater than 40 ppm less than 400 atomic ppm.
Nakamori relates to an aluminum alloy sheet for forming having excellent hardenability of coating/baking (Nakamori, abstract). Nakamori teaches that the aluminum composition contains Mg: 0.2 to 1.0%, Si: 0.5 to 1.5%, Mn: 0.01 to 0.3%, Ti: 0.005 to 0.15%, B: 0.0001 to 0.05%, Fe: 0.03 to 0.4%, Zn: 0.03 to 2.5%, and Cr: 0.001 to 0.1% with the balance being Al (Nakamori, claims 1-3; emphasis added). Nakamori teaches that Sn has an effect of suppressing an increase in strength due to natural aging during standing at room temperature, and maintaining molding processability immediately after production for a long period of time (Nakamori, pg. 5 of translation of description, 4th paragraph). Nakamori teaches that if Sn is less than 0.01%, the effect is small, and if it exceeds 0.3%, the effect is saturated and does not increase (Nakamori, pg. 5 of translation of description, 4th paragraph). 
As Zhang and Nakamori both relate to similar aluminum alloy compositions, it would have been obvious to one of ordinary skill in the art at the time of filing to add tin in the amount of 0.01 – 0.3% as taught by Nakamori into the aluminum composition disclosed by Zhang thereby suppressing an increase in strength due to natural aging during standing at room temperature, and maintaining molding processability immediately after production for a long period of time (Nakamori, pg. 5 of translation of description, 4th paragraph). This also constitutes use of a known technique to improve similar compositions in the same way as the claimed composition only differs from Zhang by the inclusion of Sn, In, and/or Cd and Nakamori relates to a similar Al-Zn-Mg-Si alloy and thus the small addition of Sn would be expected to have the same beneficial effects and create the same properties in this similar alloy. 
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition for Sn over the prior art disclosure since the prior art teaches suppressing an increase in strength due to natural aging during standing at room temperature and maintaining molding processability immediately after production for a long period of time throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
Claim 1 also requires wherein the aluminum alloy has a first yield strength Rp0.2 of at most 160 MPa in a T4 state or in the T4 state with a stabilization annealing treatment (T4-FH), and a second yield strength Rp0.2 of at least 250 MPa in an artificial aging state with an aging temperature of at most 165 degrees Celsius. These properties are of the product after it has been tempered or artificially aged and as the claimed product in claim 1 is “A temperable aluminum alloy” the claimed alloy merely needs to be capable of achieving these yield strengths when the claimed tempering or artificial aging process is applied to the alloy. As noted in the rejection and Table A above, Zhang, in combination with Nakamori, teaches a composition which reads on the claimed alloy composition and Zhang teaches that the disclosed composition is tempered to the T4 state (Zhang, pg. 10 of translation, first paragraph), thus showing that the disclosed composition is temperable, meeting the claim limitations, the alloy of the prior art would have the same capabilities and properties as claimed in the instant claims.  As the combination of Zhang and Nakamori disclose the claimed composition, this alloy would be capable of achieving these properties upon the application of a T4 temper, T4 temper with stabilization annealing treatment, or in an artificial aging state. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.") , see MPEP § 2112.01(II).


As to claim 6, Example 7 of Zhang discloses 0.2% Cu, 0.1% Fe, and 0.07% Mn which anticipate the claimed ranges of Cu, Fe and Mn. While Example 7 discloses ≤0.01% for Ti which is merely close to the claimed range, Zhang also discloses that Ti can be ≤ 0.25 wt% (Zhang, claim 1).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition for Ti over the prior art disclosure since the prior art teaches high paint bake hardening properties (Zhang, claim 1) is achieved throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
The range for Tin (Sn) would be an overlapping range and would be obvious for the reasons stated in the rejection of claim 1 above in view of Nakamori.

As to claim 7, Zhang does not explicitly disclose where the Cu is 0.25 to 0.35 wt%. 
However, Example 7 of Zhang discloses where the Cu is 0.2% (Zhang, Table 1), and Zhang discloses where Cu is 0 to 1 wt% (Zhang, claim 1). 
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition for Cu over the prior art disclosure since the prior art teaches the high paint bake hardening property (Zhang, claim 1) is achieved throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I. In the instant case, it would be expected that Example 7 of Zhang, differing from the claimed range by only 0.05%, would exhibit the same paint bake hardenability at the claimed range of 0.25 to 0.35 wt% Cu. 

As to claim 8, Zhang discloses that the composition is used to form an alloy sheet (Zhang, pg. 5 of translation, last paragraph).

As to claim 9, Zhang discloses that the multi-stage quenched samples were placed at room temperature for 14 days (T4 state) (Zhang, pg. 10 of translation, first paragraph).

As to claim 10, Zhang discloses that the sheet is cold rolled to 1mm thick (Zhang, pg. 11 of translation, Example 6 paragraph). Further, the MPEP notes that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04(IV)). Thus the claimed thickness for the sheet or strip would be an obvious design choice absent evidence the claimed dimensions would produce an unexpected result. 

As to claims 11 and 15, Zhang’s discloses forming an automobile part (Zhang, claim 10) meeting the claim limitations as this is formed, it is both a formed part as well as a formed vehicle part.

As to claim 12, Zhang’s disclosure of stamping and forming followed by a baking hardening treatment to prepare an automobile part (Zhang, claim 10) meets the claim limitations as stamping is a form of making a molded vehicle part. 
Zhang does not explicitly disclose artificial aging with a baking temperature of at most 165 degrees Celsius.
Zhang does disclose artificial aging at 170 and 185 degrees Celsius (Zhang, pg. 10 of translation, first paragraph).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I. In the instant case there is only a five degree difference between the artificial aging disclosed in Zhang and the claimed method. As such it would be expected when the disclosed artificial aging is applied to the composition disclosed by the combination of Zhang and Nakamori this would produce the same yield strength and bake hardening properties at this temperature.

As to claim 16, Zhang’s disclosure of stamping and forming followed by a baking hardening treatment to prepare an automobile part (Zhang, claim 10) meets the claim limitations as stamping is a form of making a molded vehicle part and baking hardening is an artificial aging treatment.
Zhang does not explicitly disclose artificial aging with a baking temperature of at most 165 degrees Celsius.
Zhang does disclose artificial aging at 170 and 185 degrees Celsius (Zhang, pg. 10 of translation, first paragraph).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I. In the instant case there is only a five degree difference between the artificial aging disclosed in Zhang and the claimed method. As such it would be expected when the disclosed artificial aging is applied to the composition disclosed by the combination of Zhang and Nakamori this would produce the same yield strength and bake hardening properties at this temperature.

Response to Arguments
	With respect to the 103 rejection over the combination of Zhang and Nakamori, applicant notes the importance of the inclusion of tin and/or indium and/or cadmium and notes that Zhang fails to disclose these elements in its composition (Applicant’s remarks, pg. 6, last paragraph through pg. 7 first paragraph). Applicant notes that the instant claimed composition is limited by the term consisting of which excludes any additional elements and notes that Zhang notes that each of the samples includes “≤ 0.2 wt% Cr” and applicant argues that if Zhang is using this as an alloying element, it falls outside the scope of the claimed invention because the claims exclude all other elements and if it is an impurity, the recited range greatly exceeds the claimed impurities of “at most 0.05 wt% (Applicant’s remarks, pg. 7 3rd full paragraph). 
	The symbol ≤ means less than or equal to and as such Zhang is disclosing that each of the Examples in Table 1 have less than or equal to 0.2 wt% Cr. As such, this range does not exceed, but merely overlaps the claimed range of impurities. As Zhang discloses that its high paint hardening property occurs across this range (Zhang, claim 1), it would be obvious to select within the overlapping portion of the range to achieve this effect. From the disclosure in Zhang, it is clear that Chromium is not necessary to include to achieve their desired properties and therefore the exclusion of Chromium would be obvious to one of ordinary skill.
	Applicant argues that Nakamori teaches the inclusion of 0.001 to 0.1% Chromium and 0.0001 to 0.05% boron and if a person of ordinary skill were to combine the teachings of Zhang and Nakamori, the combination would include these amounts of these elements as well and therefore would not read upon instant claim 1 as it excludes additional elements (Applicant’s remarks, pg. 7, last paragraph). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Cr and B in Nakamori are disclosed as being grain refiners like Mn and Ti in the Zhang reference, whereas tin maintains the molding processability immediately after production for a long time (Nakamori, pg. 5 of translation, 4th paragraph). As such, Nakamori discloses that these elements have different effects in the composition and does not discloses any synergistic effect that necessitates the substitution of all three. A person of ordinary skill in the art would recognize that Zhang already includes grain refiners (Mn, Ti) whereas the benefit provided by the inclusion of tin is unique. Thus, there is a reason why a person of ordinary skill would include tin and not chromium nor boron. Therefore the rejection is maintained.
	Applicant also argues that neither Zhang nor Nakamori alone or in combination discloses an aluminum alloy having a first yield strength of at most 160 MPa in a T4 state and a second yield strength of at least 250 MPa in an artificial aging state with an again temperature of at most 165 degrees Celsius and applicant argues that Zhang shows a higher baking temperature of 185 degrees Celsius to reach a yield strength of above 250 MPa (Applicant’s remarks, pg. 8, first full paragraph). 
	As claim 1 is to “A temperable aluminum alloy”, all that claim 1 requires is that the alloy is capable of achieving these properties when in a T4 temper or when artificial aging is applied. As the combination of Zhang and Nakamori teaches the claimed composition, see claim 1 rejection above, and this is what applicant has disclosed as the structure of their “temperable aluminum alloy”, this composition would be capable of achieving these properties. Therefore the product is taught by the art and the rejection is maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                            

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733